EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Herman W. Paris, applicant’s representative with Reg. No. 54,359, on 09/01/2021.
The application has been amended as follows: 
In the Claims: 		Replace claims 14-15 with the following claims:
	
Claim 14. (Currently Amended)  A non-transitory computer-readable recording medium storing a program that causes a computer to execute a process performed in an electronic blackboard including a display configured to display visible information, the process comprising: 
detecting coordinates of plurality of objects in the display; 
detecting a number of the plurality of objects in the display, based on the detected coordinates of the plurality of objects;
measuring an elapse of a predetermined time in response to detecting a first object from among the plurality of objects;
determining that the electronic blackboard operates in a handwriting mode in which the visible information is displayed based on the coordinates, in response to determining that a second object from among the plurality of objects is not detected upon the elapse of the predetermined time while the first object is being detected;
determining that the electronic blackboard operates in a gesture mode in which an operation with respect to the visible information is accepted, in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected;
using the detected coordinates for handwriting upon determining that the electronic blackboard operates in the handwriting mode, and the detected coordinates are used for accepting the operation of the gesture mode upon determining that the electronic blackboard operates in the gesture mode;

erasing the visible information provisionally displayed on the display before the predetermined time has elapsed in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected.

Claim 15. (Currently Amended)  An information display method performed by an electronic blackboard including a display configured to display visible information, the information display method comprising: 
detecting coordinates of plurality of objects in the display; 
detecting a number of the plurality of objects in the display, based on the detected coordinates of the plurality of objects; 
measuring an elapse of a predetermined time in response to detecting a first object from among the plurality of objects;
determining that the electronic blackboard operates in a handwriting mode in which the visible information is displayed based on the coordinates, in response to determining that a second object from among the plurality of objects is not detected upon the elapse of the predetermined time while the first object is being detected;
determining that the electronic blackboard operates in a gesture mode in which an operation with respect to the visible information is accepted, in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected;
using the detected coordinates for handwriting upon determining that the electronic blackboard operates in the handwriting mode, and the detected coordinates are used for accepting the operation of the gesture mode upon determining that the electronic blackboard operates in the gesture mode;
provisionally determining that the electronic blackboard operates in the handwriting mode, in response to detecting the first object, and provisionally displaying the visible 
erasing the visible information provisionally displayed on the display before the predetermined time has elapsed in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 and 4-15 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an electronic blackboard, a non-transitory computer-readable recording medium, and an information display method thereof, capable of performing an explicit operation for switching between a handwriting mode and a gesture mode, without the need of explicit operations by the user. Independent claims 1, 14 and 15 identify the uniquely distinct limitations, “provisionally determining that the electronic blackboard operates in the handwriting mode, in response to detecting the first object, and provisionally displaying the visible information on the display, based on only the detected coordinates of the first object before the predetermined time has elapsed while the first object is being detected; and erasing the visible information provisionally displayed on the display before the predetermined time has elapsed in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected.” The closest prior arts, Nagahara et al. (US 2015/0077369 A1,) Nakagome et al. (JP 2014-146127 A,) and Kanki (US 2012/0218203 A1) all discussed in the previous Office action dated 05/12/2021, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626